DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 20 are amended.
Claims 21-33 are new.
Claims 1-5, 7 and 20-33 are examined on the merits.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive:
With respect to independent claim 1, Applicant argues that the rejection is improper because not all the limitations of the claim are addressed, i.e.:
Applicant argues that the reference of Kesten does not disclose cleaning the Eustachian tube at all.
However, Kesten expressly discloses suction to remove blood, mucus, and other fluids from the surgical field ([0073]) that is a suction process, wherein the surgical field is the Eustachian tube ([0076]). Therefore, this limitation is met.
Applicant further argues that Kesten does not disclose cleaning process by moving the tool along sidewalls because it is not the only way to clean the Eustachian tube, since cleaning the Eustachian tube could hypothetically be possible just by applying suction.

Applicant further argue that the combination of references is improper because there is no motivation to combine references.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is generally known by one of ordinary skill in the art that employing the structure conventionally known in the art simplifies production process of the apparatus. Therefore, the combination of references is deemed to be proper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kesten et al. (US 2016/0310042).
Kesten discloses the method comprising: 
inserting a catheter with a suction device and lumen, or hollow inner tube (Figure 15: Element 335), into a nose of a patient (Paragraph 0145: Lines 12-13; fig. 8A);
navigating the medical suction tool from the nose to a Eustachian tube of the patient through an ostium of the patient, wherein the ostium is positioned between the nose and the Eustachian tube (see fig. 8A).
Regarding limitations of “sealing the Eustachian tube” and “while the Eustachian tube is sealed, suctioning material away from the Eustachian tube” as well as limitation required by claim 33, these steps must be present as providing mandatory conditions to execute suctioning and cleaning process.

    PNG
    media_image1.png
    404
    349
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 21, and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 2016/0310042) in view of Ahluwalia (US 2011/0144571).
Regarding claims 1, 2, 21, 24, 27, 29 and 30, Kesten discloses the method comprising inserting a catheter with a suction device and lumen, or hollow inner tube (Figure 15: Element 335), into a patient (Paragraph 0145: Lines 12-13) and navigating the suction device to the Eustachian Tube (Paragraph 0040 Lines 2-5), wherein the tube must have an outer diameter similar to an inner diameter of the Eustachian tube, as required by claim 24, in order to be inserted into the Eustachian tube and in the same time to provide suction.

Regarding the limitation “while the Eustachian tube is sealed by the second tube, removing the material away from the Eustachian tube via the first tube”, this limitation naturally must be present in order to provide suction process.

    PNG
    media_image2.png
    386
    488
    media_image2.png
    Greyscale

Kesten does not expressly disclose the method comprising a step of disposing a second hollow tube about an inner suction tube.
 Ahluwalia, as seen in Annotated Ahluwalia Figure lA above, teaches a medical suction device comprised of and outer tube (Figure lA: Element 10) and an inner tube (Figure lA: Element 20) wherein the inner tube has suction capabilities (Paragraph 0059: Lines 3-12), as required by claim 30. The two-tube design allows for the build-up up a vacuum in the outer tube to aid in the suction performance of the device 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kestenwith the with the structure of the suction device, as taught by Ahluwalia in order to create a suction capabilities of the device by employing the structure of the type conventionally known in the art.
Regarding claim 3, Kesten discloses navigating the medical suction tool comprises tracking a position of the medical suction tool using a position sensor (Figure 6A: Element 135) of a position tracking system (Paragraph 0002: Lines 17-24), which is coupled to a distal end (Figure 6A: Element 132) of the medical suction tool and produces position signals that are indicative of the position of the position sensor (Paragraph 0074: Lines 5-10) as seen in Annotated Kesten Figure 6A).



    PNG
    media_image3.png
    916
    1218
    media_image3.png
    Greyscale


Regarding claim 4, Kesten discloses, wherein tracking the position comprises tracking a magnetic position sensor comprising a single coil (Paragraph 0050).
Regarding claim 5, Kesten discloses the method, wherein inserting the medical suction tool comprises inserting the medical suction tool through a nose of the patient (Paragraph 0057: Lines 10-19).
 Regarding claim 7, Kesten discloses the method, wherein removing the material comprises drawing the material away from the Eustachian tube by applying suction using a suction apparatus (Figure 16: Element 354) coupled to the medical suction tool (Paragraph 0082: Lines 1-11).
Regarding claim 20, Kesten in view of Ahluwalia disclose the invention discussed above but do not expressly disclose the step of measuring an inner surface of the Eustachian tube; and selecting a suction tube having an external diameter that can fit into the Eustachian tube.

Regarding claims 23, 28 and 31, Kesten discloses the method comprising peeling the material off the sidewalls of the Eustachian tube, since removing the material is mandatory requirement of any suction cleaning process.
Regarding claim 25, Kesten discloses the method, wherein navigating the medical suction tool comprises navigating the medical suction tool from the nose of the patient to the Eustachian tube through an ostium of the patient, wherein the ostium is positioned between the nose and the Eustachian tube (see fig. 8A).

    PNG
    media_image1.png
    404
    349
    media_image1.png
    Greyscale

Regarding claim 26, the step of extracting the medical suction tool from the patient body is present, since it is a mandatory requirement to remove surgical instrument from the body of the patient after the end of the surgical procedure.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Kesten et al. (US 2016/0310042) and Ahluwalia (US 2011/0144571) fail to teach, suggest or render obvious the steps of moving the medical suction tool from a first ostium toward a second ostium, (ii) arresting movement .
Kesten et al. (US 2016/0310042) discloses most of claimed limitations except for the step of disposing a second hollow tube about an inner suction tube.
Ahluwalia (US 2011/0144571) remedies this deficiency.
However, none of the cited prior art teach or suggest steps of moving the medical suction tool from a first ostium toward a second ostium, (ii) arresting movement of the medical suction tool prior to reaching the second ostium, and (iii) moving the medical suction tool toward the first ostium.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.